Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with 
Stephen Guzzi on Tuesday, March 9, 2021.
1-14.	(Canceled)

15.	(Previously Presented) A microelectromechanical system comprising:
a piezoelectric drive; and
a control unit coupled to the piezoelectric drive, wherein the control unit is configured to control the piezoelectric drive based on a change of at least one of an admittance and an impedance of the piezoelectric drive, including by, in a normal operation:
providing a control voltage, which includes a DC voltage component and 
an AC voltage component overlaid on the DC voltage component, to vibrate the piezoelectric drive;
receiving, from a current measuring device, a current flowing through the
piezoelectric drive while the piezoelectric drive is vibrated via the control voltage;
determining an amplitude of the vibration based on a first impedance and 
the detected current; and
regulating an amplitude of the vibration by adjusting the control voltage 
based on the determined amplitude and a predefined setpoint amplitude.

16.	(Previously Presented) The microelectromechanical system of claim 15, wherein the control unit is configured to provide the control voltage to the piezoelectric drive.

17.	(Currently Amended) The microelectromechanical system of claim 16, further
the [[a]] current measuring device, wherein:
the current measuring device is configured to detect the [[a]] current flowing through the piezoelectric drive and provide an indication of the detected current to the control unit; and 
the control unit is configured to, in a calibration phase:
exclusively excite the piezoelectric drive using the AC voltage component, 
whose frequency is outside a resonance frequency of the piezoelectric drive; and
determine, based on the indicated detected current during the calibration 
phase, the first impedance of the piezoelectric drive during the excitation.

18.	(Cancelled)

19.	(Previously Presented) The microelectromechanical system of claim 15, wherein the control unit includes a controller configured to carry out the amplitude regulation of the piezoelectric drive based on the determined amplitude and the predefined setpoint amplitude.

20.	(Previously Presented) The microelectromechanical system of claim 15, wherein the control unit includes a PI controller configured to carry out the amplitude regulation of the piezoelectric drive based on the determined amplitude and the predefined setpoint amplitude.

21.	(Previously Presented) The microelectromechanical system of claim 17, wherein the control unit is configured to, in the normal operation, determine a phase of a vibration of the piezoelectric drive based on the first impedance and the indicated detected current in the normal operation.

22.	(Previously Presented) The microelectromechanical system of claim 21, wherein the control unit includes a controller configured to carry out a phase regulation of the piezoelectric drive based on the determined phase and a predefined setpoint phase.



24.	(Previously Presented) A control method for a microelectromechanical system, the method comprising:
detecting a change of at least one of an admittance and an impedance of a piezoelectric drive of the microelectromechanical system; and
controlling, by a control unit, the piezoelectric drive based on the detected change, including by, in a normal operation:
providing a control voltage, which includes a DC voltage component and 
an AC voltage component overlaid on the DC voltage component, to vibrate the piezoelectric drive; 
receiving from a current measuring device a current flowing through the
piezoelectric drive while the piezoelectric drive is vibrated via the control voltage;
determining an amplitude of the vibration based on a first impedance and 
the detected current; and 
regulating an amplitude of the vibration by adjusting the control voltage 
based on the determined amplitude and a predefined setpoint amplitude.

25.	(Cancelled)

26.	(Currently Amended) The control method of claim 24 [[25]], further comprising, in a calibration phase:
detecting the [[a]] current flowing through the piezoelectric drive, wherein, in the [[a]] calibration phase, the piezoelectric drive is exclusively excited using the AC voltage component, whose frequency is outside a resonance frequency of the piezoelectric drive; and 
detecting the first impedance of the piezoelectric drive based on the current during the excitation.



29.	(Currently Amended) The control method of claim 24 [[25]], wherein the regulating is performed using a PI controller.

30.	(Currently Amended) The control method of claim 24 [[25]], wherein the controlling includes, in the normal operation, determining a phase of the vibration of the piezoelectric drive based on the first impedance and the electric current as detected in the normal operation.

31.	(Previously Presented) The control method of claim 30, wherein the controlling includes regulating a phase of the piezoelectric drive based on the determined phase and a predefined setpoint phase.

32.	(Previously Presented) The control method of claim 31, wherein the regulating is
performed using a PI controller.

DETAILED ACTION

Allowable Subject Matter
Claims 15-17, 19-24, 26, and 29-32 are allowed.
The following is an examiner's statement of reasons for allowance: claims 15-17, 
19-24, 26, and 29-32 are considered to be allowable due to the inclusion of the following claim limitations: “…receiving, from a current measuring device, a current flowing through the piezoelectric drive while the piezoelectric drive is vibrated via the control voltage; determining an amplitude of the vibration based on a first impedance and the detected current;...” in claim 15, and “…receiving from a current measuring device a current flowing through the piezoelectric drive 
Claims 16-17, 19-23, 26, and 29-32 are considered to be allowable due to their dependence on claims 15 and 24.
Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. 

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837